Citation Nr: 0916962	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  93-24 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and as secondary to a service-connected skin 
disability.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for chronic dizziness 
claimed as vertigo.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for osteomyelitis.

7.  Entitlement to a rating in excess of 30 percent for 
service-connected multiple sebaceous cysts with hydradenitis 
suppurativa.

8.  Entitlement to a temporary total rating under 38 C.F.R. § 
4.29 based on a period of hospitalization from February 4, 
1981, to May 1, 1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the New York, New York, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

In a decision issued in February 2000 on whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for PTSD, the Board found 
that the Veteran had perfected an appeal to an October 1985 
rating action wherein the RO denied entitlement to service 
connection for PTSD and the appeal was still pending.  The 
Board remanded the claim for further development.

The claim was returned to the Board for further appellate 
review and in June 2006, the appeal was remanded to the RO to 
reschedule a travel board hearing at the RO at the Veteran's 
request.

The Veteran presented testimony at a personal hearing in 
January 2007 before the undersigned.

On June 19, 2007, the Board issued a decision which denied 
entitlement to service connection for chloracne and for 
chronic dizziness claimed as vertigo.  The Veteran appealed 
the June 2007 Board decision to the United States Court of 
Appeals for Veterans Claims.  The Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
and the appellant, through his attorney, filed a Joint Motion 
for Partial Remand.  The Joint Motion requested that the 
Court vacate and remand, that part of the Board's June 2007 
decision that denied service connection for chloracne and 
chronic dizziness claimed as vertigo, to the extent that the 
Board failed to address a claim for service connection for a 
psychiatric disorder separate from PTSD.  The appellant 
raised no challenge to the findings on appeal and stated that 
the Court should not disturb them.  Those issues were not 
briefed by the appellant before the Court.  Disabled American 
Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (Court 
would only address those challenges that were briefed); 
Bucklinger v. Brown, 5 Vet. App. 435 (1993).  The Joint 
Motion requested remand for the Board to address and take 
appropriate action upon the unadjudicated psychiatric 
disorder secondary to appellant's service-connected sebaceous 
cyst skin condition which had been reasonably raised by the 
record.  

By an Order dated in November 2008, the Court granted the 
Joint Motion.  However, in the Court's Order in November 
2008, the Court remanded that part of the Board's decision 
that denied entitlement to service connection for:  
(1) chloracne; (2) chronic dizziness claimed as vertigo; and 
(3) failed to address a claim of entitlement to service 
connection for a psychiatric disorder separate from post 
traumatic stress disorder is remanded, for compliance with 
the instructions in the joint motion, which was incorporated 
by reference.  Accordingly, the Board's decision in June 2007 
denying service connection for chloracne and for chronic 
dizziness claimed as vertigo are considered vacated and the 
Board will readjudicate those issues.  As shown on the title 
page, the issue of entitlement to service connection for a 
psychiatric disorder has been recharacterized to include PTSD 
and as secondary to a service-connected skin disability.  

Other issues that were before the Board at the time of the 
June 2007 decision were remanded in June 2007 for further 
development.  However, as the case was on appeal to the 
Court, it appears that minimal work was conducted on the 
previously remanded issues so those issues will be reincluded 
in the Remand below.  

The issues of entitlement to entitlement to service 
connection for an acquired psychiatric disorder to include 
PTSD and as secondary to a service-connected skin disability, 
for a bilateral knee disorder, and for osteomyelitis; 
entitlement to a rating in excess of 30 percent for multiple 
sebaceous cysts with hydradenitis suppurativa; and 
entitlement to a temporary total rating under Paragraph 29 
benefits for a period of hospitalization from February 1981 
to May 1981 are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
served in Vietnam.

2.  The Veteran is currently service connected for a skin 
condition diagnosed as multiple sebaceous cysts with 
hydradenitis suppurativa.  The skin condition also diagnosed 
as chloracne is the skin condition for which service 
connection has been granted.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's chronic 
dizziness either had its onset in service or preexisted 
service and was permanently worsened therein.




CONCLUSIONS OF LAW

1.  Service connection for chloracne is not warranted.  38 
U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
4.14 (2008).

2.  Service connection for chronic dizziness is not 
warranted.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in June 2003, November 2003, 
and August 2004; and a rating decision in December 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the statement of the case issued in September 2004.  The 
Veteran received additional notice in May 2006.  However, the 
Board finds that the issuance of a supplemental statement of 
the case is not required because no evidence on the issues of 
service connection for chloracne and for chronic dizziness 
has been received in the claims folder after the September 
2004 statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In March 2009, the Veteran wrote that he did not 
have anything else to submit and to see the Court's Remand.  
VA has also obtained a medical examination in relation to 
this claim.  The Board notes that at the Veteran's personal 
hearing in January 2007, his attorney was not present.  
However, prior to the hearing and at the hearing, the Veteran 
stated that he understood that he could have a representative 
at the hearing and was willing to proceed without 
representation.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.



II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III.  Chloracne

The Veteran seeks entitlement to service connection for 
chloracne.  He claims that he was exposed to herbicides when 
he was in Thailand on temporary duty.

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that veterans who served in Vietnam during 
the Vietnam war are presumed to have been exposed to 
herbicides.  Those regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307, 3.309.

A claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 
(1996); Brock v. Brown, 10 Vet. App. 155 (1997).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research.  Notices, 68 Fed. Reg. 
27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. 
Reg. 57,586-589 (1996).

The Veteran is presently service connected for a skin 
condition diagnosed as multiple sebaceous cysts with 
hydradenitis suppurativa, rated as 30 percent disabling.

Evidence in the claims file does not show that the Veteran 
served in Vietnam, but that he had been assigned to Okinawa 
and went to Thailand on temporary duty.  Although the Veteran 
has submitted information obtained from the internet about 
the presence of Agent Orange in southern Thailand, the 
evidence of record does not show that the Veteran was in 
southern Thailand.

The Veteran had submitted an earlier claim that his skin 
condition was related to Agent Orange exposure.  In a 
September 1981 rating decision, the RO noted that the claim 
was of no real materiality, since service connection for a 
skin condition was previously granted.  The Veteran was 
notified by letter dated in October 1981 that a decision as 
to whether his skin condition was related to Agent Orange 
exposure had not been made because service connection was 
previously granted for his skin condition.

Service medical records show treatment in service for various 
skin conditions to include minor surgery in Thailand in March 
1965 for a boil on the scrotum.  The Veteran was granted 
service connection in a rating decision in October 1971 for 
scars on the buttocks which were residuals of boils.  At a VA 
examination in August 1977, there were multiple sebaceous 
cysts and old lesions in the scrotum and cystic drainage 
lesions of scrotum, buttocks, and perineum.  A dermatologist 
opined that the veteran had hydradenitis suppurativa.  The 
lesions were found related to the ones incurred in service.  
Thus, the service-connected skin condition was re-
characterized as multiple sebaceous cysts of the scrotum with 
scars from old lesions in scrotum and buttocks with 
hydradenitis suppurativa.

Evidence of record over the years continues to show that the 
Veteran has complained of and sought treatment for his skin 
condition over various parts of his body.

At a VA examination in June 2003, the examiner noted that 
onset of the Veteran's skin disease began in 1965 when the 
Veteran developed a lump in the thigh, underwent incision and 
drainage and was treated with antibiotics.  He was stable 
until 1968 when he had a flare-up and since that time the 
course of the disease was constant and he had multiple times 
inclusion cyst removal.  The extent of the disease was 
described.  The diagnosis was chloracne, service related, and 
the course of the disease was progressive.  Although the 
Veteran's skin condition has been recently diagnosed as 
chloracne, there is no evidence of record that he was 
stationed in Vietnam or exposed to herbicides.  Furthermore, 
the greater weight of the medical evidence shows that the 
diagnosis of multiple sebaceous cysts with hydradenitis 
suppurativa is appropriate, and the Veteran has already been 
granted service connection for the skin disability under the 
diagnosis of multiple sebaceous cysts with hydradenitis 
suppurativa.

The Veteran is presently service-connected for the same skin 
condition as described in the June 2003 examination.  To 
assign service connection and a separate evaluation for a 
skin condition which is presently service-connected would 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  The 
provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

As the preponderance of the evidence is against granting 
service connection, either on a direct basis or on any 
presumptive basis, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for 
service connection for chloracne must be denied because the 
Veteran's skin condition is shown to actually be multiple 
sebaceous cysts with hydradenitis suppurativa and he has 
already established service connection for that disability.

IV.  Chronic dizziness

The Veteran seeks service connection for vertigo.

Service medical records are negative for complaints, 
findings, or diagnosis of vertigo.  At the separation 
examination in February 1966, the Veteran denied dizziness or 
fainting spells and his clinical evaluation was normal.  
Thus, the Board finds that chronic vertigo or dizziness is 
not shown in service.

Private medical evidence of record shows that the Veteran was 
hospitalized on January 1, 1972, after being hit by a car 
while crossing the street.  Among other injuries, he suffered 
a mild cerebral concussion.

At a VA examination in June 2003, the examiner noted that a 
review of the Veteran's computer chart and claims file did 
not show any complaints of vertigo.  The Veteran described 
his symptoms and stated that he had headaches and dizziness 
since a motor vehicle accident in 1971.  The impression was 
that the Veteran stated he had many complaints, including 
dizziness since his accident in service in 1971.  The 
examiner stated that true vertigo was not clearly described.  
The Veteran had chronic dizziness.  Although the examiner 
stated that the accident was "in service in 1971", this is an 
error, as the evidence of record shows that the Veteran 
separated from service in March 1966 and the accident 
occurred on January 1, 1972.  The evidence shows, however, 
that the examiner attributed the Veteran's complaints of 
chronic dizziness to a motor vehicle accident that occurred 
post service.

The Veteran testified at his personal hearing in January 2007 
that his dizziness had been going on since the 1970s.  This 
places the onset several years after separation from service.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that 
claimed chronic dizziness is a result of an injury or disease 
in service.  The evidence of record attributes the condition 
to a post-service motor vehicle accident.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for chronic dizziness is 
denied.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder to include PTSD and as 
secondary to his service-connected skin disability.  The 
record does not show nor does the Veteran contend that he was 
engaged in combat.  According to personnel records, from 
October 1964 to March 1966 he was a Radio and "TT" Teletype 
operator in the 999th Signal Company (Support) USARPAC in 
Okinawa.  In a rating decision dated in October 1985, the RO 
denied entitlement to service connection for PTSD.  The RO 
noted that the Veteran had not served in Vietnam, had not 
provided evidence of a stressor, and was not found to be 
suffering from PTSD when examined by a psychiatrist in 
November 1983.  The Veteran was notified of the decision by 
letter dated on November 13, 1985.  The Veteran disagreed 
with the decision and as noted in the Board's decision in 
February 2000 a timely appeal of the RO's October 1985 rating 
decision had been filed and the issue was remanded for 
further development.

As the Veteran did not serve in combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  38 C.F.R. § 1154(b).  The record as it now 
stands reflects that the Veteran's accounts of alleged 
stressors are vague and not verifiable.  However, the Veteran 
has stated that while incarcerated from 1989 to 1999 he was 
treated for and diagnosed with PTSD.  Evidence of record also 
includes a July 2003 statement from a VA staff psychologist 
that he had known the Veteran for seven years and he had a 
diagnosis of PTSD.  He had a sleep disturbance due to trauma 
related nightmares and other symptoms.  As the psychiatric 
treatment records during his incarceration are not in the 
claims file, further development is necessary prior to 
appellate review. 

In addition, as discussed in the Joint Motion, the Veteran 
also claims that he has a psychiatric disorder secondary to 
his service-connected skin disorder separate from PTSD.  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has 
claimed psychiatric difficulties related to his skin 
condition.  He referenced these in correspondence in the 
record from 1986, 1994, and 1997 wherein he discussed 
psychiatric affects of his service-connected sebaceous skin 
condition.  The Veteran should be afforded a VA psychiatric 
examination to obtain a medical opinion regarding that claim.  
38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran seeks a temporary total rating under 38 C.F.R. § 
4.29 based on a period of hospitalization from February 4, 
1981, to May 1, 1981.  This claim arises from a rating 
decision dated in September 1981 that denied a temporary 
total rating.  A review of the record shows that the Veteran 
has not been sent notice regarding that claim under the 
provisions of the 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, which became effective during his pending appeal.

Further, the Veteran seeks service connection for a bilateral 
knee disability claimed as secondary to his skin condition.  
Private medical records show that the Veteran was 
hospitalized from January 1972 to June 1972 after being hit 
by a car while crossing the street.  He suffered multiple 
bilateral knee injuries and underwent reconstruction of both 
knees.  In December 1991 the Veteran was seen by an 
orthopedic surgeon for his severe bilateral degenerative knee 
arthritis.  He was also noted to have a chronic draining 
sinus over the right distal tibia region.  He underwent 
bilateral knee arthroscopies for washout and debridement.  
The assessment was that the only further surgical 
intervention to offer was total knee replacements, but his 
previous history of right tibial osteomyelitis made this 
difficult.

Although an April 1994 private medical statement indicates 
that the Veteran was suffering from severe debilitating 
osteoarthritis of the knees, chronic osteomyelitis, and 
multiple soft tissue sarcomas secondary to exposure to Agent 
Orange and Agent Purple, it is not clear that this statement 
indicates that the Veteran has chronic osteomyelitis of the 
knees.  The evidence indicates that total knee replacements 
have been considered but infections in other areas or cysts 
in other area were impacting the decision to proceed with the 
total knee replacement surgery.

At a VA examination in June 2003, the examiner diagnosed 
"knee due to motor vehicle accident in 1971, possible 
fracture dislocation."  The Veteran had severe degenerative 
arthritis of both knees with residual partial ankylosis of 
both knees.  The left knee had moderately severe loss of both 
articular compartments and the patellofemoral joint.  The 
examiner noted that the Veteran had corrective surgery of 
both knees and osteomyelitis of the knee with chronic sinus 
in 1971 and 1991.  The examiner commented that after the 
motor vehicle accident the Veteran developed post traumatic 
degenerative arthritis with osteoarthritis.  The examiner 
also commented that"[the Veteran] had osteomyelitis of the 
knee and there is mention of soft tissue sarcoma in the 
claims file."

The examiner noted there was no correlation between the skin 
condition and the knee joint found in the claims file and 
opined that the knee condition was not related to the 
Veteran's skin condition.  He had residual severe 
osteoarthritis in both knees and partial ankylosis.  However, 
the examiner then stated that "knee pathology due to chronic 
osteomyelitis of the knee is approximately 20 percent due to 
service connected skin condition, but 80 percent knee is 
(blank space) to motor vehicle accident, nonservice 
connected."  Accordingly, further development for 
clarification of this medical opinion is necessary prior to 
appellate review.

The Veteran also seeks service connection for osteomyelitis.  
At his hearing in January 2007, the Veteran testified that 
his claim for osteomyelitis was bundled with his claim for 
service connection for his knees as the osteomyelitis was 
located in his knees.  Accordingly, the Board believes that 
the issue of entitlement to osteomyelitis is inextricably 
intertwined with the issue of service connection for a 
bilateral knee disorder and will be remanded for 
consideration with the issue of service connection for a 
bilateral knee disorder.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the Veteran's claim for an increased rating 
for his service-connected multiple sebaceous cysts with 
hydradenitis suppurativa, at his hearing in January 2007 he 
testified that he still had lesions and puscular sores 
throughout his system and was still being treated for them.  
As the Veteran was last examined in June 2003, a current 
examination is necessary prior to appellate review.

The Board notes that during the appeal, the regulations 
pertinent to disabilities of the skin were amended, effective 
August 30, 2002.  Schedule for Rating Disabilities, The Skin, 
67 Fed. Reg. 49,590 (July 31, 2002); 38 C.F.R. § 4.118 (2005-
2008).  Thus rating the Veteran's service-connected skin 
condition should be considered under the prior and amended 
regulations, noting that prior to the effective date of the 
change in the regulation, only the original version of the 
regulation can be applied.  VAOPGCPREC 3-00 (2000), 65 Fed. 
Reg. 33422 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the Veteran consistent 
with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 regarding his claim for a 
temporary total rating under the provisions of § 
4.29 for a period of hospitalization from February 
4, 1981, to May 1, 1981.  The notice must: (1) 
inform the claimant about the information and 
evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will 
seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

2.  After securing any necessary authorization, 
request the Veteran's psychiatric treatment records 
from the Woodburne Correctional Facility and the 
Green Haven Correctional Facility, Department of 
Correctional Services for the State of New York, 
during a period of incarceration from 1989 to 1999.

3.  If the psychiatric records during the period of 
incarceration show a diagnosis of PTSD based on an 
inservice verifiable stressor, seek verification of 
any claimed service stressor.

4.  If, and only if, the record corroborates the 
occurrence of a stressor or stressors, then 
schedule the Veteran for a VA PTSD examination.  
Specify the stressor or stressors determined to be 
corroborated by the record.  The examiner must be 
instructed that only those events may be considered 
for the purpose of determining whether the 
appellant was exposed to a stressor in service.  
The examiner should state whether a diagnosis of 
PTSD is appropriate.  The examiner should specify 
whether any corroborated stressors were sufficient 
to produce PTSD, whether the criteria pursuant to 
DSM-IV for a diagnosis of PTSD are met, and whether 
there is a link between the current symptomatology 
and one or more of the inservice stressors found to 
be corroborated by the record.  The claims folder 
should be made available to the examiner and the 
examination report should reflect that the claims 
folder was reviewed.

5.  Schedule the Veteran for a VA mental disorders 
examination to determine the etiology of any 
psychiatric disability diagnosed, other than PTSD.  
The claims folder should be made available to the 
examiner and the examination report should reflect 
that the claims folder was reviewed.  Based on a 
review of the Veteran's records and medical 
principles, the examiner should provide an opinion 
for each current psychiatric disorder shown, other 
than PTSD, as to whether it is at least as likely 
as not (50 percent or greater probability) 
(a) proximately due to or the result of his 
service-connected skin disorder; or (b) aggravated 
(permanently increased in severity) by his service-
connected skin disorder.  Temporary and 
intermittent flare-ups of any condition would not 
constitute aggravation, unless the underlying 
condition is considered to have increased in 
severity.  

6.  Request that the June 2003 examiner, Dr. Dey, 
clarify whether the Veteran indeed has 
osteomyelitis of the knees based on the medical 
evidence.  Dr. Dey should also state whether the 
medical evidence shows osteomyelitis of the right 
tibia or other area.  If a diagnosis of 
osteomyelitis is shown, Dr. Dey should provide an 
opinion whether osteomyelitis is secondary to the 
Veteran's service connected multiple sebaceous 
cysts with hydradenitis suppurativa.  The claims 
file must be made available to the examiner for 
review and that review should be noted in the 
report.  The determination as to whether an 
additional examination is necessary is left to Dr. 
Dey.  If Dr. Dey is no longer available, please 
forward the request for a supplemental opinion 
(with the deferred examination option) to another 
doctor.

7.  Schedule the Veteran for an examination to 
determine the current severity of his service-
connected sebaceous cysts with hydradenitis 
suppurativa.  The claims file must be reviewed by 
the examiner and that review should be noted in the 
examination report.  The examiner should discuss 
the severity of the condition, including the 
percentage of the body that is affected and should 
include unretouched color photographs.  The 
examiner should also provide an opinion as to 
whether the Veteran's service-connected skin 
disorder, without consideration of any non-service-
connected disabilities, renders him unable to 
secure or follow a substantially gainful 
occupation. 

8.  Then, readjudicate the issues on appeal.  If 
any benefit sought on appeal remains denied, issue 
a supplemental statement of the case.  Allow an 
appropriate period of time, then return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


